Case 3:15-md-02670-JLS-MDD Document 1993 Filed 09/19/19 PageID.135707 Page 1 of 3




    1   BETSY C. MANIFOLD (182450)
        manifold@whafh.com
    2   RACHELE R. BYRD (190634)
        byrd@whafh.com
    3   MARISA C. LIVESAY (223247)
    4   livesay @whafh.com
        BRITTANY N. DEJONG (258766)
    5   dejong@whafh.com
        WOLF HALDENSTEIN ADLER
    6     FREEMAN & HERZ LLP
        750 B Street, Suite 1820
    7   San Diego, CA 92101
        Telephone: 619/239-4599
    8   Facsimile: 619/234-4599
    9
        Class Counsel for the End Payer Plaintiffs
   10
   11   [Additional Counsel Listed on Signature Page]
   12
                            UNITED STATES DISTRICT COURT
   13               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   14
   15    IN RE: PACKAGED SEAFOOD              )      Case No.: 15-MD-2670 JLS (MDD)
         PRODUCTS ANTITRUST                   )
   16
         LITIGATION                           )      END PAYER PLAINTIFFS’
   17                                         )      NOTICE OF MOTION AND
   18    _______________________________ )           MOTION FOR PARTIAL
                                              )      SUMMARY JUDGMENT
   19    This Document Relates To:            )
   20                                         )      DATE: TBD
         Indirect Purchaser End Payer Actions )      TIME: TBD
   21                                                JUDGE: Hon. Janis L. Sammartino
                                              )
   22                                         )      COURT: 4D (4th Floor—Schwartz)
   23                                         )

   24
   25
   26
   27
   28

                                                             No. 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1993 Filed 09/19/19 PageID.135708 Page 2 of 3




    1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
    2   ATTORNEYS OF RECORD:
    3         PLEASE TAKE NOTICE that at a date and time to be determined by the
    4   Court in Courtroom 4D of the United Stated District Court, Southern District of
    5   California, located at 221 West Broadway, San Diego, CA 92101, the End Payer
    6   Class Plaintiffs (“EPPs”), will and hereby do move this Court pursuant to Rule 56 of
    7   the Federal Rules of Civil Procedure for partial summary judgment against
    8   defendants Bumble Bee Foods, LLC and StarKist Company as to liability. The
    9   EPPs’ motion is made on the grounds that the undisputed evidence shows there is no
   10   triable issue as to any material fact regarding the liability of these two defendants,
   11   and that the EPPs are entitled to judgment as a matter of law.
   12         This motion is based on this Notice of Motion and Motion, the concurrently
   13   filed EPPs’ Memorandum of Points and Authorities in support hereof, Plaintiffs’
   14   Joint Statement of Undisputed Facts in Support of Rule 56 Motions and all exhibits
   15   thereto, relevant portions of Plaintiffs’ Motion to Exclude Certain Testimony of
   16   Defendants’ Proposed Experts (ECF No. 1970), as well as any additional evidence
   17   submitted at or before the hearing on this motion, the complete file in this action,
   18   and such other evidence and argument as the Court may properly consider.1
   19   DATED: September 19, 2019             WOLF HALDENSTEIN ADLER
   20                                          FREEMAN & HERZ LLP
   21
                                        By:            s/ Betsy C. Manifold
   22                                                  BETSY C. MANIFOLD
   23
        1
   24         EPPs hereby represent to the Court that the total number of pages in EPPs’
   25   Memorandum of Points and Authorities in support of Motion for Partial Summary
        Judgment and EPPs’ share of the consolidated briefing in support of Plaintiffs’
   26   Motion to Exclude Certain Testimony of Defendants’ Proposed Experts as set forth
   27   in the chart therein (ECF No. 1970), remains within the 25-page limit set by Civ.
        L.R. 7.1(h) and in accordance with the parties’ stipulation as entered by the Court on
   28   September 12, 2019 (ECF No. 1959).

                                                 -1-
                                                               No. 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1993 Filed 09/19/19 PageID.135709 Page 3 of 3




    1                                     BETSY C. MANIFOLD
                                          RACHELE R. BYRD
    2                                     MARISA C. LIVESAY
                                          BRITTANY N. DEJONG
    3
    4                                     750 B Street, Suite 1820
                                          San Diego, CA 92101
    5                                     Telephone: 619/239-4599
                                          Facsimile: 619/234-4599
    6                                     manifold@whafh.com
                                          byrd@whafh.com
    7                                     livesay@whafh.com
                                          dejong@whafh.com
    8
                                         WOLF HALDENSTEIN ADLER
    9                                      FREEMAN & HERZ LLP
                                         FRED TAYLOR ISQUITH
   10                                    THOMAS H. BURT
                                         270 Madison Avenue
   11                                    New York, New York 10016
                                         Telephone: 212/545-4600
   12                                    Facsimile: 212/545-4653
                                         isquith@whafh.com
   13                                    burt@whafh.com
   14                                     WOLF HALDENSTEIN ADLER
   15                                      FREEMAN & HERZ LLP
                                          CARL MALMSTROM
   16                                     111 West Jackson, Suite 1700
                                          Chicago, IL 60604
   17                                     Telephone: 312/984-0000
                                          Facsimile: 312/212-4401
   18                                     malmstrom@whafh.com
   19                                    Class Counsel for the Indirect Purchaser End
                                         Payer Plaintiffs
   20
   21
   22
   23
   24
   25
   26
   27
   28   TUNA:25872



                                            -2-
                                                        No. 15-MD-2670 JLS (MDD)
